


110 HRES 605 EH: Supporting the goals and ideals of Gold Star

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 605
		In the House of Representatives, U.
		  S.,
		
			September 24, 2007
		
		RESOLUTION
		Supporting the goals and ideals of Gold Star
		  Mothers Day.
	
	
		Whereas the American Gold Star Mothers have suffered the
			 supreme sacrifice of motherhood by losing a son or daughter who served in the
			 Armed Forces, and thus perpetuate the memory of all whose lives are sacrificed
			 in war;
		Whereas the American Gold Star Mothers assist veterans of
			 the Armed Forces and their dependents in the presentation of claims to the
			 Department of Veterans Affairs and aid members of the Armed Forces who served
			 and died or were wounded or incapacitated during hostilities;
		Whereas the services rendered to the United States by the
			 mothers of America have strengthened and inspired Americans throughout the
			 history of the United States;
		Whereas Americans honor themselves and the mothers of
			 America when they revere and emphasize the role of the home and the family as
			 the true foundations of the United States;
		Whereas by doing so much for the home, the American mother
			 is a source of moral and spiritual guidance for the people of the United States
			 and thus acts as a positive force to promote good government and peace among
			 all mankind; and
		Whereas September 30, 2007, is being recognized as Gold
			 Star Mothers Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of Gold Star
			 Mothers Day; and
			(2)requests that the President issue a
			 proclamation calling upon the people of the United States to observe such day
			 with appropriate ceremonies and activities.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
